            Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 1 of 31




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE SEARCH OF:

 INFORMATION ASSOCIATED WITH THE
 GOOGLE DRIVE ACCOUNT USERNAME Case No. 21-mj- 148-01-AJ
 MIKE.CLEMENCE@GMAIL.COM THAT
 IS STORED AT PREMISES CONTROLLED Filed Under Seal
 BY GOOGLE LLC, 1600 AMPHITHEATRE
 PARKWAY, MOUNTAIN VIEW, CA 94043.


 AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT


       I, Ronald Morin, a Special Agent with the United States Department of Homeland

Security, Immigration and Customs Enforcement, Homeland Security Investigations (HSI),

being duly sworn, do depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant for

information associated with Google Drive Account username mike.clemence@gmail.com that is

stored at premises owned, maintained, controlled, or operated by Google LLC, a technology

company that specializes in internet related services, with offices at 1600 Amphitheatre Parkway,

Mountain View, CA 94043. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application for a search

warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google LLC to

disclose to the government records and other information in its possession pertaining to the

subscriber or customer associated with the accounts, including the contents of communications.

       2.       I am a Special Agent with the Department of Homeland Security,
            Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 2 of 31




Immigration and Customs Enforcement, Homeland Security Investigations (HSI), and have

been so employed since May 2006. I am currently assigned to the Manchester, New

Hampshire field office. As part of my regular duties as an agent, I investigate criminal

violations relating to a broad range of immigration and customs related statutes, including

those relating to child exploitation and child pornography. I have received training in the

area of child pornography and child exploitation, and as part of my duties have observed and

reviewed numerous examples of child pornography (as defined in 18 U.S.C. §2256) in

various forms of media, including digital/computer media. I have conducted investigations

and executed search warrants involving child exploitation and child pornography offenses.

       3.       I am a “Federal law enforcement officer” within the meaning of Federal Rule

of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the

criminal laws and duly authorized by the Attorney General to request a search warrant.

       4.       The statements in this affidavit are based on my own investigation of this

matter as well as on information provided by other law enforcement officers. Since this

affidavit is being submitted for the limited purpose of securing a search warrant, I have not

included each and every fact known to me concerning this investigation. While I have

included all material facts relevant to the requested search warrant, I have not set forth all of

my knowledge about this matter.

       5.       I submit that the facts set forth in this affidavit establish probable cause to

believe that violations of 18 U.S.C. § 2252(a)(4)(B) have been committed and that there is

probable cause to believe that fruits, evidence, and instrumentalities of the Specified Federal

Offenses are likely to be found in the Google Drive Account, as set forth below.

                             SPECIFIED FEDERAL OFFENSES
            Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 3 of 31




       6.       Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2) prohibit any

person from knowingly possessing or accessing with the intent to view, or attempting or

conspiring to possess or access with the intent to view, 1 or more books, magazines, periodicals,

films, video tapes, or other matter which contain any visual depiction that has been mailed, or

has been shipped or transported using any means or facility of interstate or foreign commerce or

in or affecting interstate or foreign commerce, or which was produced using materials which

have been mailed or so shipped or transported, by any means including by computer, if the

production of such visual depiction involved the use of a minor engaging in sexually explicit

conduct and such visual depiction is of such conduct.

                                         DEFINITIONS

       7.       The following definitions apply to this Affidavit and Attachment B:

       a)       “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual depiction,

including any photograph, film, video, picture, or computer or computer-generated image or

picture, whether made or produced by electronic, mechanical or other means, of sexually explicit

conduct, where (a) the production of the visual depiction involved the use of a minor engaged in

sexually explicit conduct, (b) the visual depiction is a digital image, computer image, or

computer-generated image that is, or is indistinguishable from, that of a minor engaged in

sexually explicit conduct, or (c) the visual depiction has been created, adapted, or modified to

appear that an identifiable minor is engaged in sexually explicit conduct.

       b)       “Computer,” as used herein, refers to “an electronic, magnetic, optical,

electrochemical, or other high speed data processing device performing logical or storage

functions, and includes any data storage facility or communications facility directly related to or

operating in conjunction with such device” and includes smartphones, other mobile phones, and
            Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 4 of 31




other mobile devices. See 18 U.S.C. § 1030(e)(1).

       c)       “Computer hardware,” as used herein, consists of all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including central processing units, internal and peripheral storage devices such as fixed disks,

external hard drives, “thumb,” “jump,” or “flash” drives, which are small devices that are

plugged into a port on the computer, and other memory storage devices); peripheral input/output

devices (including keyboards, printers, video display monitors, and related communications

devices such as cables and connections); as well as any devices, mechanisms, or parts that can be

used to restrict access to computer hardware (including physical keys and locks).

       d)       “Computer passwords and data security devices,” as used herein, consist of

information or items designed to restrict access to or hide computer software, documentation, or

data. Data security devices may consist of hardware, software, or other programming code. A

password (a string of alpha-numeric characters) usually operates what might be termed a digital

key to “unlock” particular data security devices. Data security hardware may include encryption

devices, chips, and circuit boards. Data security software may include programming code that

creates “test” keys or “hot” keys, which perform certain pre-set security functions when touched.

Data security software or code may also encrypt, compress, hide, or “booby-trap” protected data

to make it inaccessible or unusable, as well as reverse the process to restore it.

       e)       “Records,” “documents,” and “materials,” as used herein, include all information

recorded in any form, visual or aural, and by any means, whether in handmade, photographic,

mechanical, electrical, electronic, or magnetic form.

       f)       A “storage medium” is any physical object upon which computer data can be
             Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 5 of 31




recorded. Examples include hard disks, RAM, floppy disks, “thumb,” “jump,” or “flash” drives,

CD-ROMs, and other magnetic or optical media.

        g)       “Cloud storage,” as used herein, is a form of digital data storage in which the

digital data is stored on remote servers hosted by a third party (as opposed to, for example, on a

user’s computer or other local storage device) and is made available to users over a network,

typically the Internet.

        h)       The “Darknet” is an overlay network within the Internet that can only be accessed

with specific software, configurations, or authorization, and often uses a unique customized

communication protocol.

        i)       The “Tor network” or “Tor” is free and open-source software for enabling

anonymous communication by directing Internet traffic through a free, worldwide, volunteer

overlay network consisting of more than seven thousand relays to conceal a user's location and

usage from anyone conducting network surveillance or traffic analysis. Tor is available to

Internet users and is designed specifically to facilitate anonymous communication over the

Internet. The Tor network attempts to do this by routing Tor user communications through a

globally distributed network of relay computers, along a randomly assigned path known as a

“circuit.”

        j)       A “hidden service,” also known as an “onion service,” is website or other web

service that is accessible only to users operating within the Tor anonymity network.

        k)       The “Internet” is a global network of computers and other electronic devices that

communicate with each other. Due to the structure of the Internet, connections between devices

on the Internet often cross state and international borders, even when the devices communicating

with each other are in the same state.
               Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 6 of 31




          l)       An “Internet Protocol address” or “IP address,” as used herein, refers to a unique

numeric or alphanumeric string used by a computer or other digital device to access the Internet.

Every computer or device accessing the Internet must be assigned an IP address so that Internet

traffic sent from and directed to that computer or device may be directed properly from its source

to its destination. Most Internet Service Providers (“ISPs”) control a range of IP addresses. IP

addresses can be “dynamic,” meaning that the ISP assigns a different unique number to a

computer or device every time it accesses the Internet. IP addresses might also be “static,” if an

ISP assigns a user’s computer a particular IP address that is used each time the computer

accesses the Internet. ISPs typically maintain logs of the subscribers to whom IP addresses are

assigned on particular dates and times.

          m)       “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the age of

eighteen years.

          n)       “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means actual or

simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,

whether between persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic

or masochistic abuse; or (e) lascivious exhibition of the anus, genitals, or pubic area of any

person.

                                         PROBABLE CAUSE

          8.       In February 2020, the HSI Manchester, NH, office received information that

originated from a foreign law enforcement agency known to the Federal Bureau of Investigation

(FBI) and with a history of providing reliable, accurate information in the past. In part, the

information provided by the foreign law enforcement agency specified that on April 28, 2019, at

20:25:08 UTC, an individual originating from IP address 65.175.213.176 accessed a known
            Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 7 of 31




Darknet web site that facilitated the sharing of child sex abuse and exploitation material with a

particular emphasis on sexually explicit material depicting young boys. Users of the website

were able to view some material without creating an account. However, an account was required

to post and access all content.

       9.       According to publicly available information, IP address 65.175.213.176 is owned

and operated by Atlantic Broadband. On or about September 9, 2019, a summons was served on

Atlantic Broadband for subscriber information associated with the IP address on April 28, 2019

at 20:25:08 UTC. Atlantic Broadband provided the following subscriber details:

             a. Subscriber name: Michael Clemence

             b. Service and billing address: 27A Crow Hill Road, Rochester NH

             c. Phone numbers: 480-694-7209, 603-507-0703

       10.      A query of publicly available databases for information related to Michael

Clemence revealed the following: year of birth 1985; last known address: 31 Adams Avenue,

Rochester, NH. The queries also indicated that Michael Clemence is married to Elizabeth

Clemence and has two young children.

       11.      CLEAR records identified Michael Clements’ date of birth as

[REDACTED]/1985, SSN [REDACTED], address 31 Adams Ave. Rochester NH, email address

enderwigman@msn.com. Criminal history checks revealed no derogatory information. Property

record checks indicated that he purchased the Adams Ave. property on 10/28/2019 with

Elizabeth Anne Clemence.

       12.      On May 26, 2021, SA Mike Perella, Sean Serra, and Derek Dunn conducted a

consensual knock and talk with Michael Clemence (“Clemence”) at 31 Adams Ave in Rochester.

Clemence answered the door and agents identified themselves. SA Perella advised Clemence
          Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 8 of 31




that agents were at his residence to ask about certain internet activity that occurred in April of

2019 at his previous residence, 27A Crow Hill Rd. in Rochester. Clemence expressed suspicion

at the reason for agents’ presence and advised that he had consumed a couple of beers.

Clemence advised that his wife, Elizabeth, was at work.

        13.    During the conversation, Clemence volunteered that the tenant that lived next

door to him at 27A Crow Hill Drive was an IT specialist and had done some IT work for him.

Clemence identified this neighbor as “Kevin,” and advised that “Kevin” had since moved to

Maine. Clemence was vague about the nature of the IT work “Kevin” had done for him in the

past.

        14.    Agents advised Clemence that they were investigating internet activity associated

with child exploitation material, and that some of this activity occurred in April 2019 from the IP

address associated with his previous residence on Crow Hill Rd. Clemence expressed vague

familiarity with the dark web, offering that he understood that it was used to buy and sell illegal

drugs. When asked, Clemence denied any knowledge of Tor.

        15.    Clemence then described an event that took place around that same time in 2019

in which his wife was looking on their laptop and she viewed something that appeared to be

“really bad.” Clemence relayed that his wife was very alarmed at what she saw on the computer

and she did not know what it was or how it got onto the computer. Clemence did not elaborate

or provide specifics about what his wife had observed on the computer. After observing this

material on the computer, he and his wife “wiped” the computer and gave it to a family friend.

        16.    Agents asked Clemence about the computer he currently had. In response,

Clements stated that he had a computer that he used for work and offered to allow agents to

conduct a manual review of this computer. A manual review was conducted onsite, and no illicit
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 9 of 31




material was observed. Agents left their contact information with Clemence and advised that

they would like Clemence’s wife to contact them to arrange an interview. Clemence’s wife,

Elizabeth Clemence (“Elizabeth”) contacted agents the following day and eventually made

arrangements to be interviewed at her home on June 4, 2021.

       17.     On June 4, 2021 SA Mike Perella and I returned to the SUBJECT PREMISES at

approximately 10:44 a.m. to conduct a consensual interview of Elizabeth Clemence. Elizabeth

disclosed that on May 18, 2019, she was printing church documents from a household computer

and accessed a folder titled “Documents.” She advised that the computer was a Dell laptop that

belonged to her husband, but that they both used the computer. Within the “Documents” folder,

she saw approximately 14,000 images and videos of what appeared to Elizabeth to depict child

pornography. She described one file as two naked boys in a bathtub. In addition, Elizabeth

advised that the filenames that she observed were consistent with child pornographic material.

This occurred when they were living on Crow Hill Road in Rochester. Elizabeth advised that

their internet connection at that home was secure and that nobody had the password.

       18.     When Elizabeth confronted Clemence about what she found on the computer, he

stated he didn’t know how it got there and suggested that their computer must have been hacked.

Elizabeth explained that she and Clemence did not know what to do about the material she had

located on their computer. They considered going to the police, but at the time they were

exploring the possibility of fostering children and they were concerned about jeopardizing their

ability to do so. As a result, they decided to wipe the hard drive themselves. They also changed

the passwords to the computer and the wireless internet. Elizabeth recalled it was possible that

their neighbor, Kevin Mayfield, helped them change the password for the internet. They

subsequently called an attorney the following Monday, and the attorney purportedly concurred
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 10 of 31




that it was good they wiped the hard drive. Elizabeth advised that she and Clemence were very

concerned about the incident when it occurred and that they talked about it with their pastor and

several close friends.

       19.     Elizabeth advised that at the beginning of the pandemic, a couple that they were

friends with from church, Drew and Sarah Lytle, were in need of a computer for Zoom meetings.

Elizabeth and Clemence decided to give them their Dell laptop computer. Prior to giving the

computer to the Lytles, Elizabeth and Clemence wiped the hard drive a second time. The Lytles

gave the computer to their eldest son. Elizabeth advised that the Lytles live in Lebanon, Maine,

and advised that after speaking with agents the week of May 26, 2021, Clemence did retrieve the

Dell laptop computer from the Lytles.

       20.     Elizabeth advised that when she learned from Clemence that agents had been at

their residence the previous week and learned the nature of their investigation, she checked all of

the thumb drives in the house for the presence of child pornography. She did this without

Clemence’s knowledge. She advised that she did not locate anything that appeared to be child

pornography. Elizabeth further disclosed that she and Clemence have an “open marriage” in the

sense that they share access to each other’s online accounts, including email, social media,

financial accounts, etc. They also share access to the electronic devices in the home.

       21.     Agents asked Elizabeth whose name the internet service was in at their previous

address on Crow Hill Road.    Elizabeth left the room to consult her records and returned with

some paper files. Agents also inquired about who paid the bills, took care of household finances,

etc., and Elizabeth stated that she did. Agents inquired whether she recalled any unusual or

suspicious purchases around the time of April or May 2019 when this activity occurred. She

indicated she could not recall anything offhand, but asked if she could consult her records. She
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 11 of 31




left the room and returned with a laptop computer, which she used to access her financial

accounts and did not find anything noteworthy.

       22.     Elizabeth asked whether there was anything else that she should “look for,” and

agents explained that they could not direct her to do any specific searching of Clemence’s

devices or accounts. However, they advised that there were certain applications and cloud

storage accounts that are commonly encountered in these types of investigations. Elizabeth

stated that Clemence did have a cloud storage account that she also had access to and stated that

she was “on it right now.” Agents advised Elizabeth that if she encountered anything concerning

in the accounts to which she and her husband shared access, she could contact them. Agents left

their contact information and departed the residence.

       23.     A short time later, while agents were en route back to their office, I received a

telephone call from Elizabeth Clemence. Elizabeth disclosed that while reviewing the contents

of Clemence’s Google cloud account, she observed approximately four videos that appeared to

depict child pornography. She described one such video as two male children that were clothed

and spanking each other. Another video appeared to depict two young boys, approximately 13

years old, performing oral sex on each other. She later described a third video in which it

appeared that an adult male was engaged in anal penetration of a prepubescent boy that appeared

to be approximately 10 years old. The boy was blindfolded and had something over his mouth.

       24.     Elizabeth advised that the cloud storage account is connected to her husband’s

Gmail account, which is mike.clemence@gmail.com and that both the email address and

password, both of which she has access to, are required to login to the Google cloud account.

Elizabeth further stated that Clemence had access to his Gmail account on his cell phone.

       25.     Upon learning this information, agents determined that they would return to the
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 12 of 31




residence and secure it so that they could seek a search warrant. Agents arrived back at the

residence at approximately 2:50 pm and observed a red Honda Civic with NH registration

3936669 parked in the driveway. Clemence was seated in the driver’s seat with the driver’s door

ajar and one foot out the door. Clemence appeared to have his cell phone in his hand. When

agents parked their vehicle, Clemence exited his car, leaving the door ajar, and placed his cell

phone on the front passenger seat. SA Perella observed the cell phone in plain view on the

vehicle seat and noticed that the screen was illuminated and it appeared that a video was playing.

SA Perella asked Clemence whether the cell phone on the seat was his, and Clemence confirmed

that it was. SA Perella advised Clemence that agents would be securing the phone so that they

could apply for a search warrant for its contents.

        26.     Clemence was extremely agitated and upset that agents had seized his phone.

Agents explained that additional information had come to light since their interview with him the

previous week. Agents explained that Clemence was not under arrest and that he was free to

leave. Agents advised Clemence of his rights, and Clemence advised that he would like to speak

with a lawyer. Agents offered the use of their own cell phones in order to allow Clemence to

contact his attorney, but Clemence refused and insisted that he needed his own cell phone in

order to get his attorney’s contact information. Eventually, Clemence’s wife provided a business

card with their attorney’s phone number on it, but Clemence still declined to use agents’ phones

to call his attorney. He left the residence in his vehicle a short time later.

        27.     I reviewed two of the videos that Elizabeth previously described to me over the

phone that appeared to Elizabeth to depict child pornography. Based on my training and

experience, I agree that they appeared to depict child pornographic material. Elizabeth also

described a concerning photograph of her 3 year old son that she found in Clemence’s Google
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 13 of 31




Drive account. She stated that her son was depicted naked from the waist down facing the wall.

It appeared to have been taken in the basement of the home and depicted her son’s buttocks.

Elizabeth explained that Clemence is responsible for disciplining the children, and stated that

when he does so he takes them to a private area of the house.

        28.     Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that evidence of violations of 18 U.S.C. § 2252(a)(4)(B),

relating to possession and access with intent to view child pornography, will be located in the

Google Drive account referenced herein and more particularly described in Attachment A.

        29.     On June 4, 2021, a preservation letter was served on Google Inc. for the Google

Drive associated with the username mike.clemence@gmail.com. The preservation letter alerts

Google that additional legal service may be sent requesting information about this account.

Once Google receives the preservation letter, they preserve a “snapshot” of the account from the

day the letter is received.

        30.     Based on my training and experience I know that Google Drive is a file storage

and synchronization service operated by Google. It allows users to store files in the cloud,

synchronize files across devices and share files. It is available on the internet and as a mobile

application. Google Photos is a photo sharing and storage service developed by Google. It is

available both on the internet and as a mobile application. It gives users free unlimited storage

space for photos and videos. Google Photos can be configured to automatically sync photos and

videos taken with a user’s camera to a user’s Google Drive account.

        31.     In my training and experience, I know that Google is an online content website

that was launched on the internet in 1998. Since their debut Google currently maintains a variety

of online content products and services and they are ranked as one of the most frequently visited
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 14 of 31




web sites in the United States. Additionally, Google maintains information about their

customers including primary email addresses, secondary email addresses for account password

recovery, applications, websites, and services that are allowed to access the user’s Google

account or use the user’s Google account as a password login, and account login activity such as

the geographic area the user logged into the account, what type of internet browser and device

they were using, and the internet protocol (IP) address they logged in from. The IP address is

roughly analogous to a telephone number assigned to a computer by an internet service provider.

The IP can be resolved back to a physical address such as a residence or business with Wi-Fi

access or residential cable internet. I believe this information will assist in the investigation by

identifying previously unknown email accounts and location history information tending to show

the movements of the suspect, his mobile device, and/or computers.

       32.     I know that Google allows users to create a free Google account that will provide

various types of services. When a Google user accesses the different types of services and

activities data is created. By default, Google stores that data for each account user. A user may

access their Google account and delete information or turn off various services, but that requires

a proactive step by the user. Google accounts have an area that Google refers to as My

Dashboard. My Dashboard is accessible by a user by going to

https://myaccount.google.com/mydashboard, once the user is logged into his or her individual

Google account. My Dashboard contains an index of data stored by the user accessing the

products made available by Google. This information includes: the name of the Google account

holder, the google email address of the account holder, searches run using the Google search

engine by the account holder, a record of the types of devices used to access the Google account,

“Allo” Google assistance, Cloud Print, Google Books, Google Audio, Google Drive, Google
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 15 of 31




conversations, Google Chrome, Google Chrome Sync, Google Photos, Google Groups,

Calendar, Contacts, Keep, Location History, Maps (your places), My Maps, Google Voice,

Google Wallet, Play Store, Profile, and Youtube.

       33.     In addition to the above products, with the advent of smart phones and tablet

devices, Google has developed an operating system that works on any android device. Any user

who wishes to add software applications to that device must use the Google online store to

complete the purchase or free download. Google stores the make, model, and International

Mobile Equipment Identifier number (IMEI) or Mobile Equipment Identifier (MEID) of any

device attached to any Google products.

       34.     The following are some of the products offered by Google, and the location of

potential data to be recovered:

                                            Google Account:

       35.     Google maintains information about their customers including primary email

addresses, secondary email addresses for account password recovery, applications, websites, and

services that are allowed to access the user’s Google account or use the user’s Google account as

a password login, and account login activity such as the geographic area the user logged into the

account, what type of internet browser and device they were using, and the internet protocol (IP)

address they logged in from. The IP address is roughly analogous to a telephone number

assigned to a computer by an internet service provider. The IP can be resolved back to a

physical address such as a residence or business with Wi-Fi access or residential cable internet. I

believe this information will assist in the investigation by identifying previously unknown email

accounts and location history information tending to show the movements of the suspect, his

mobile device, and/or computers.
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 16 of 31




                                                Google Drive:

        36.     Google provides a variety of on-line services, including electronic mail (“e-mail”)

access referred to as Gmail, and online storage such as Google Drive, or Google Photos available

to the general public. Subscribers obtain an account by registering with Google. Google Drive is

a file storage and synchronization service operated by Google. It allows users to store files in the

cloud, synchronize files across devices and share files. It is available on the internet and as a mobile

application. Files and folders stored in Google Drive can be shared privately with particular users

having a Google account, using their @gmail.com email address.

        37.     A Google subscriber can also store files, including e-mails, address books, contact

or buddy lists, pictures, and on other Google files/services such as Google Drive, or Google Photos.

Google provides 15 GB of free Google online or cloud storage to any Google user.

        38.     Subscribers to Google might not store on their home computers copies of the e-

mails, images, documents, or videos stored in their Google account. This is particularly true when

they access their Google account through the web, or if they do not wish to maintain particular e-

mails or files in their residence.

                                                Google Docs:

        39.     Google offers their users access to free, web-based alternatives to existing word

processing, spreadsheet, and presentation software. These documents are stored in the user’s

account and are accessible from any device or platform as long as the user knows the password.

These documents can include those created by the user, modified or edited by the user, or shared

by the user and others. I believe this information may contain notes, files, and spreadsheets

containing information relevant to this investigation including recordation of sales,
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 17 of 31




communications with unknown co-conspirators and/or witnesses, and other information

concerning the ongoing investigation.

                                              Google Photos:

       40.     Google users have the option to store, upload, and share digital images, graphic

files, video files, and other media files. These images may be downloaded from the internet, sent

from other users, or uploaded from the user’s mobile device. In many cases, a cellular telephone

user may configure their device to automatically upload pictures taken with a mobile device to

their Google Drive account. Google uses image recognition software on the photos and will

organize them by date, time, location or subject matter. On the main image page Google groups

the photos by the subject matter. Google software creates models of the face in the user’s photos

in order to group similar faces together. A Google user may create photo library and label it, for

example “mom” which would contain any images of the user’s mother. The label is private to the

user and is not seen by anyone with whom the user shares the photos. Photos and Videos of the

user are backed up to the user’s Google Drive account. However, the user can change or select a

different account to back up the photos. Users may also delete any photos that have been

previously taken from the device, and store them only in the Google Cloud. Google will also

allow users to store images and videos from third-party applications, for example Instagram,

Facebook or messaging apps. Additionally, Google photo will hold onto any photos that have

been deleted for a period of 60 days. Google Takeout allows users to download all of his or her

photos from the Google Cloud.

                                            Google Hangouts:

       41.     Google created a unified communications service that allows members to initiate

and participate in text, voice, or video chats, either one-on-one or in a group. Hangouts are built
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 18 of 31




into Google+ and Gmail, and mobile versions are available for iOS and Android devices. Users

of Google Voice have the ability to use Hangouts to make free domestic calls from any

computing device.

                                             Google Calendar:

       42.     Google offers a calendar feature that allows users to schedule events. This

calendar function is the default option in the Android operating system and remains so unless the

user adds a third party application. Calendar events may include dates, times, notes and

descriptions, others invited to the event, and invitations to events from others. I believe this

information will identify relevant dates and appointments germane to this investigation, as well

as, identify previously unknown co-conspirators and/or witnesses.

                                             Google Contacts:

       43.     When a user links their Android device to their Google account the names,

addresses, phone numbers, email addresses, notes, and pictures associated with the account are

transferred to the phone and vice versa. This process is continuously updates so when a contact

is added, deleted, or modified using either the Google account or the mobile device the other is

simultaneously updated. I believe this information is pertinent to the investigation as it will

assist with identifying previously unknown co-conspirators, victims, and/or witnesses.

                                          Google Search History:

       44.     Google retains a user’s search history whether it is done from a mobile device or

from a traditional computer. This history includes the searched for terms, the date and time of

the search, and the user selected results. Furthermore, these searches are differentiated by the

specific type of search a user performed into categories. These categories include a general web

search, and specialty searches where the results are focused in a particular group such as images,
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 19 of 31




news, videos, and shopping. I believe a review of the suspect’s search history would reveal

information relevant to the ongoing criminal investigation by revealing what information the

suspect sought and when he sought it.

                                             Google Chrome:

       45.     Google Chrome is the web browser that was created by Google. Google Chrome

allows users to bookmark websites, control search history to all devices for a Google user.

Google Chrome has settings that allow the Google user to control the privacy settings of the

Google Chrome web browser. Google allows the individual Google user to customize the

appearance of Google Chrome. I believe that a review of the history, bookmarks, web searches,

privacy settings of the Google Chrome web browser will reveal information and evidence

relevant to the ongoing criminal investigation.

                                              Google Keep:

       46.     Google has created a product that allows users to create, organize and save notes,

lists or ideas. These notes and lists may be shared with other users. Google Keep works on any

device that has Internet access and allows for connection to the Google network.

                                          Google Chrome Sync:

       47.     Google allows Google users of the Chrome Web browser to sync data across

different devices. This service allows for the bookmarks, history, passwords and other settings to

be the same on each device. I believe that this information will help demonstrate the identity of

the account holder as well as the user tendencies and settings to assist in providing relevant

information to the ongoing criminal investigation.

                                        Google Location History:
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 20 of 31




       48.     Google collects and retains location data from any Google enabled mobile device.

This includes Android and iPhone devices. The company uses this information for location based

advertising and location based search results. Per Google, this information is derived from

Global Position System (GPS) data, cell site/cell tower information, and Wi-Fi access points.

While the specific parameters of when this data is collected are not entirely clear, it appears that

Google collects this data whenever one of their services is activated and/or whenever there is an

event on the mobile device such as a phone call, text messages, internet access, or email access.

I believe this data will show the movements of the suspect’s mobile device and assist

investigators with establishing patterns of movement, identifying residences, work locations, and

other areas that may contain further evidence relevant to the ongoing criminal investigation.

                                             Google My Maps:

       49.     Google provides a service where a Google user can create a custom map to share

and publish online. A user can create a map, add lines, shapes or placemarks, import

geographically specific data including addresses, place names, or latitude and longitude

coordinates. A Google user can add layers to the map to hide or highlight specific types of

content. I believe this data will show potential maps created by the suspect to place the suspect at

a location relevant to the ongoing criminal investigation.

                                                 Google+:

       50.     In 2011 Google introduced the social media web site Google+. Google+ offers

many of the same popular features as other social media web sites and currently has over 170

million user profiles. Google+ shares many of the same account management features of Google

including account management, access logs, data retained and information collected.
           Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 21 of 31




       51.     I know that Google+ allows an individual to create an account with his or her own

page called a profile. Google+ profiles can include a short biography, photos of themselves and

location information. Google+ also allows their users to send and receive messages, upload and

link video and interact with other users through video conferencing. These features are described

in more detail below:

       52.     A Google+ user can interact with other Google+ users in many ways. To send

messages to users, post information, comment on hosted videos or upload videos to the site an

individual must register for an account within the web site. To create a user account for Google+

an individual is transferred to Google.com and must create a user account within the Google

network. Once an individual creates an account with Google the individual may also change this

username, password, and name without having to open a new Google account.

       53.     Google asks individuals to provide basic identity and contact information, either

during the registration process or thereafter. This information may include the user’s full name,

e-mail addresses, physical address (including city, state, and zip code), date of birth, gender,

hometown, occupation, and other personal identifiers. For each user account, Google may retain

information about the date and time at which the user’s profile was created, the date and time at

which the account was created, and the Internet Protocol (“IP”) address at the time of sign-up.

Because every device that connects to the Internet must use an IP address, IP address information

can help to identify which computers or other devices were used to access a given Google

account.

       54.     An individual with a Google+ account can post a personal photograph or image

(also known as an “avatar”) to his or her profile, and can also change the profile background or
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 22 of 31




cover photo for his or her account page. In addition, Google+ users can post “bios” and other

information to their profile pages.

       55.     Google also keeps IP logs for each user of the Google+ web site. These logs

contain information about the user’s logins to Google+ including, for each access, the IP address

assigned to the user and the date stamp at the time the user accessed his or her profile.

       56.     Google+ users can post text, images, videos and links to external web sites within

their profile for others to view in an area called their “Stream”.

       57.     Google+ users can use their user accounts to post messages to their profiles for

others to view. Individuals can also use their Google+ accounts to send messages to their

“Circles”. A Google+ “Circle” is a distribution list that a user maintains and organizes. A user

can add, remove or censor a member of a particular “Circle” or several “Circles”. Within a

“Circle” a user can send and receive messages with other users, post photographs, videos and

links to external web sites.

       58.     Google+ users can initiate a “Hangout” which is an area to initiate video

conferencing with several other Google+ users. Within a “Hangout” a Google+ user is able to

interact with other users in a live real-time format or they are able to create a webcast that is

hosted by Google+. Webcasts created in Google+ can be stored in a Google+ user’s profile and

can be retrieved, shared and rebroadcasted at anytime. Whenever a Google+ user initiates a

“Hangout” session, Google+ generates a unique URL that can be shared with others so that they

can view the session. Or the “Hangout” can be broadcasted and stored on YouTube.

       59.     A Google+ user is also able to search using the Google.com search engine within

the web site in a feature called “Sparks”. “Sparks” is a front-end to Google Search, enabling

users to identify topics they might be interested in sharing with others. "Featured interests"
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 23 of 31




sparks are also available, based on topics others globally are finding interesting. Sparks helps to

keep users informed of the latest updates on the topics of their interest.

       60.     An individual can also access the Google+ web site through mobile applications

that allow an individual to use the aforementioned features of Google+ through a mobile device

such as a smart phone, and cellular telephone. An individual using a mobile device can

communicate with other users through an application called “Messenger”. “Messenger”

facilitates communication and the sharing of media between users through a smart phone

application or through standard short messaging service (SMS) messaging.

       61.     A Google+ user can also use their mobile device to broadcast location data to the

Google+ web site to use Google+ Local. Google+ Local users broadcast location data submitted

to the web site to reveal trending information, restaurants, popular businesses and items of

interest based on information stored on a user’s particular profile.

       62.     Google+ offers a wide variety of privacy settings that allow a user to expand or

restrict the amount of information that is visible on their profile to friends or the general public.

Regardless of the privacy settings selected by the User, the User’s information is shared with

Google.com and Google.com’s marketing affiliates.

       63.     If a Google+ user does not want to interact with another user on Google+, the first

user can “block” the second user from following his or her account.

       64.     Google+ users can connect their Google+ accounts to third-party websites and

applications, which may grant these websites and applications access to the users’ public

Google+ profiles.

       65.     Google users have the ability to store location data information about where users

have been, trips users have taken, searches users have run in the Google Maps application under
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 24 of 31




Google Maps/Timeline. This data is being stored unless the user actively disables location

history on the device and in the timeline application. If the service is enabled, it is actively

connecting to GPS satellites in order to provide instant location data for a user. This data may be

recoverable for a period of years through the user profile information stored with Google.

       66.     In some cases, Google+ users may communicate directly with Google and

Google+ about issues relating to their account, such as technical problems or complaints. Social-

networking providers like Google+ typically retain records about such communications,

including records of contacts between the user and the provider’s support services, as well as

records of any actions taken by the provider or user as a result of the communications. Google+

may also suspend a particular user for breaching Google’s terms of service, during which time

the Google+ user will be prevented from using Google+ services.

       67.     Therefore, the computers of Google are likely to contain all the material described

above, including stored electronic communications and information concerning subscribers and

their use of Google+, such as account access information, transaction information, and other

account information.

       68.     I know that individuals involved in the commission of criminal acts often utilize

technology such as cellular telephones, smart phones, personal data assistants, laptop computers,

personal media players, handheld radios, radio broadcast scanners and social media websites

such as Google+ in order to: plan and discuss criminal activities, coordinate the movement of

persons involved or property utilized or taken from a location and to relay information about law

enforcement officials during the commission of a criminal act.

       69.     People who commit criminal offenses together often communicate prior to or

following that crime. It is common for people to communicate via Google+ postings, emails and
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 25 of 31




private messages. Individuals who have committed crimes or who are closely associated with

such people often communicate about the details of what occurred (the crime itself), the

stress/angst relating to the event, the quality and quantity of evidence possessed by the

authorities, and fears about being apprehended.

             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

70.    I anticipate executing this warrant under the Electronic Communications Privacy Act, in

particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to

require Google LLC to disclose to the government copies of the records and other information

particularly described in Attachment B. Upon receipt of the information described in

Attachment B.I., government-authorized persons will review that information to locate the items

described in Attachment B.II.


                                         CONCLUSION

       71.     Based on the foregoing, I submit that probable cause exists that evidence of

violations of 18 U.S.C. Section 2252(a)(4)(B) will be found in the Google Drive account

associated with username mike.clemence@gmail.com.


       72.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.


       73.     THEREFORE, based on the foregoing, I request that this Court issue the proposed

search warrant. Because the warrant will be served on Google who will then compile the

requested records at a time convenient to it, there exists reasonable cause to permit the execution

of the requested warrant at any time in the day or night.
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 26 of 31




                                            _/s/ Ronald Morin______________________
                                            Special Agent Ronald Morin
                                            Department of Homeland Security
                                            Homeland Security Investigations



       The affiant appeared before me by telephonic conference on this date pursuant to Fed. R.
Crim. P. 4.1 and affirmed under oath the content of this affidavit and application.


Date: _____________
      Jun 7, 2021                           _________________________________________
                                            Andrea K. Johnstone
Time: _____________
       5:06 PM, Jun 7, 2021
                                            U.S. Magistrate Judge
                                            District of New Hampshire
        Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 27 of 31




                                    ATTACHMENT A
                                 ITEMS TO BE SEARCHED

       This warrant applies to information associated with Google Drive Account username

mike.clemence@gmail.com that is stored at premises owned, maintained, controlled, or operated

by Google LLC, a technology company that specializes in internet related services, with offices

at 1600 Amphitheatre Parkway, Mountain View, CA 94043.
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 28 of 31




                                       ATTACHMENT B

                                 Particular Things to be Seized

                        I. Information to be disclosed by Google LLC

        To the extent that the information described in Attachment A is within the possession,

custody, or control of Google LLC, including any messages, records, files, logs, or information

that have been deleted but are still available to Google LLC or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), Google LLC is required to disclose the following

information to the government for each account or identifier listed in Attachment A:

        1.     Any and all photographs, videos, visual depictions or other content stored in

Google Drive account username mike.clemence@gmail.com and all information pertaining to

the source of such photographs, videos, visual depictions, messages, and other stored content

from the inception of Google Drive account mike.clemence@gmail.com to the current date,

including any and all photographs, videos, visual depictions, or other content that the user may

have deleted or attempted to delete but that are still maintained and/or preserved by Google

LLC.;

        2.     All identity and contact information, including full name, e-mail address, physical

address (including city, state, and zip code), date of birth, gender, hometown, occupation,

telephone numbers and other personal identifiers;

        3.     All past and current usernames, account passwords, and names associated with

the account;

        4.     Any communications, photos, videos or documents tending to establish the

identity of the individual who uses and controls the Google account;
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 29 of 31




        5.      Any telephone numbers which have been registered with Google for the purposes

of sending and receiving messages and for accessing Google+ through mobile applications;

        6.      The dates and times at which the account and profile were created, and the

Internet Protocol (“IP”) address at the time of sign-up;

        7.      All IP logs and other documents showing the IP address, date, and time of each

login to the account;

        8.      All IP logs and other documents showing the IP address and/or telephone number,

date, and time of each message send to and from to the account;

        9.      All device information for any make, model, and International Mobile Equipment

Identifier (IMEI) or Mobile Equipment Identifier (MEID) of all associated devices linked to the

Google accounts of the target device or target account.

        10.     All data and information associated with the profile page, including photographs,

videos, “bios,” and profile backgrounds and themes;

        11.     All calendars, including shared calendars and the identities of those with whom

they are shared, calendar entries, notes, alerts, invites, and invitee;

        12.     Contacts: All contacts stored by Google including name, addresses, notes, all

contact phone numbers, email addresses, social networking links and images;

        13.     Docs (Documents): All Google documents including by way of example and not

limitation, Docs (a web-based word processing application), Sheets (a web-based spreadsheet

program), and Slides (a web-based presentation program.) Documents will include all files

whether created, shared, or downloaded;

        14.     Google Photos: All images, graphic files, video files, and other media files stored

in the Google Photos service in their original file format for the account;
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 30 of 31




       15.     Location History-All location data whether derived from Global Positioning

System (GPS) data, cell site/cell tower triangulation/trilateration, precision measurement

information such as timing advance or per call measurement data, and Wi-Fi location. Such data

shall include the GPS coordinates and the dates and times of all location recordings from the

period July 1, 2013, to June 4, 2021;

       16.     All data and information that has been deleted by the user that is stored on any

Google server or network;

       17.     A list of all of the people that the user maintains in Circles and all people who

maintain the user in their Circles;

               a.      A list of all users that the account has blocked;

               b.      All privacy and account settings;

       18.     All records of Google searches performed by the account, including all past

searches saved by the account from the period July 1, 2013, to June 4, 2021;

       19.     Any and all location data and information from the use of GoogleMaps, including

but not limited to routes taken, check in data, points of interest selected, map searches, and any

information related to places, timeline, traffic, and settings.

                       II.     Information to be seized by the government

       All information described above in Section I that constitute fruits, evidence and

instrumentalities of violations of Title 18 U.S.C. § 2251(a) and 18 U.S.C. § 2252(a) involving

Google Drive account username mike.clemence@gmail.com, during the time frame of the

inception of this account up to the current date, for the account or identifier listed on Attachment

A, including information pertaining to the following matters:
         Case 1:21-mj-00148-AJ Document 1-1 Filed 06/08/21 Page 31 of 31




       a.      Any and all photographs, videos, visual depictions or other content related to the

sexual exploitation of minors, including but not limited to communications and other content

evidencing the actual and attempted sexual exploitation of minors, the distribution, receipt, and

possession of child pornography, and the identification of any individuals involved in the same.

This would include non-contraband images of minors and other individuals depicted in these

images that may assist in the identification of minors who may be the victim of child exploitation

or the suspects who are exploiting them.

       b.      Records relating to who created, used, or communicated with the account or

identifier, including records about their identities and whereabouts.
